Citation Nr: 1760368	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-19 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for leukemia.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.  

This matter is before the Board of Veterans' Appeals (Board) from an appeal of an October 2013 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).

In September 2017, the Veteran testified in a hearing conducted by videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for leukemia, specifically as secondary to Agent Orange exposure.  During his hearing, however, he also testified that he was exposed to several chemicals, including roach spray, and cleaners for air filters including benzene and evaporators. The Veteran has not been afforded a VA examination.  The Board finds that a remand is warranted in order to assist in determining whether the Veteran's leukemia is related to inservice chemical exposure.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to a suitable examiner. The Veteran need not be scheduled for in-person examination unless the reviewer determines such examination is necessary to comply with the Board's remand request. 
After reviewing the claims file, to include any electronic records, the reviewer is asked state whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's leukemia is related to service. 

In so determining, the examiner is asked to comment on the Veteran's exposure to chemicals, including roach spray, air filter cleaners, benzene, phosgene, mercury, petrochecmicals, fuel oil. 

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

2.. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




